UNITED STATES COURT OF APPEALS
                            FOR THE FIFTH CIRCUIT

                                        No. 98-31339
                                      Summary Calendar

VESSIE L. JACKSON;
VIVIAN PATTON JACKSON,
                                                                          Plaintiffs-Appellants,

                                               versus
FAIRFIELD DEVELOPMENT COMPANY;
STANTON DOSSETT II; FRANK H. TAYLOR;
CONOLLY LOGAN TAYLOR; UNITED STATES
OF AMERICA,
                                                                         Defendants-Appellees.



                      Appeal from the United States District Court
                         for the Western District of Louisiana
                                          (96-CV-2907)
                                         August 3, 1999
Before POLITZ, SMITH, and WIENER, Circuit Judges.
PER CURIAM:*
       Vessie L. Jackson and Vivian Patton Jackson appeal the district court’s grant

of summary judgment for Fairfield Development Company, Stanton Dossett II, and
Frank H. Taylor. Having considered the briefs and pertinent parts of the record,

and on the basis of the facts as detailed, authorities cited, and the analysis made by

the district court in its Memorandum Ruling signed, dated, and filed on November




        *
         Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
9, 1998,1 the judgment appealed is AFFIRMED.




     1
      Jackson v. Fairfield Dev. Co., CV No. 96-2907 (W.D. La. Nov. 9, 1998).

                                           2